IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                               Assigned on Briefs May 4, 2004

                 STATE OF TENNESSEE v. BRUCE FRANKS, JR.

                       Appeal from the Circuit Court for Hardin County
                            No. 8192 C. Creed McGinley, Judge



                    No. W2003-01673-CCA-R3-CD - Filed August 27, 2004



JOSEPH M. TIPTON , J., concurring.

       I concur in the results reached in the majority opinion. However, I disagree with its
conclusion that a sentence of split confinement fulfills the requirement of an alternative sentencing
presumption. I believe an alternative sentence means one that is an alternative to confinement, as
explained in my dissent in State v. Christina B. Jones, M2002-02428-CCA-R3-CD, Williamson
County (Tenn. Crim. App. June 23, 2003), app. denied (Tenn. Oct. 27, 2003).

        I agree with the imposition of sixty days confinement in this case as reasoned in the majority
opinion. Given the defendant’s recidivist tendencies regarding arson, which are difficult to treat, the
“shock probation” used by the trial court may aid the defendant in realizing the seriousness of his
actions and controlling them. See T.C.A. § 40-35-306, Sentencing Commission Comments.



                                                       ____________________________________
                                                       JOSEPH M. TIPTON, JUDGE